DETAILED ACTION
	This is in response to communication received on 1/13/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/15/20.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Tsuchimoto et al. US PGPub 2004/0005405 hereinafter TSUCHIMOTO further in view of Koji et al. JP 593335382 hereinafter KOJI (machine translation provided) on claims 1-2 and 5-9 are maintained. The rejection has been updated below to meet that added claim limitations.
As for claim 1, TSUCHIMOTO teaches "A method for manufacturing a coated sheet to form a coated layer by a process including a process (1) for coating a coating liquid including a resin material and a solvent on a substrate" (abstract, lines 4-7), i.e. a method for producing a film, comprising: a step A of applying a coating liquid containing a film-forming compound ... and a solvent onto a support to form a coating film. 
TSUCHIMOTO is silent on the coating liquid containing a polymer, the polymer being at least one selected from a polymer having a fluoroaliphatic group or a polymer having a siloxane structure, and allowing a solution having the polymer dissolved in methyl ethyl ketone at a solid content of 55% by mass to have a viscosity of 15 mPa-s or more at a liquid temperature of 60°C.
However, TSUCHIMOTO does teach that "When an optical functional layer is formed as a coated layer in this invention, it is particularly preferable that an optical 
KOJI teaches "The present invention relates to an antireflection film" (paragraph 1).
KOJI further teaches "The polymer (C) containing a repeating unit corresponding to the monomer represented by the general formula 1 (fluoroaliphatic group-containing monomer) has an effect of preventing uneven film thickness as a fluorine-based leveling agent" (paragraph 31, lines 388-390) and see further paragraphs 40-43, i.e. the coating liquid containing a polymer, the polymer being at least one selected from a polymer having a fluoroaliphatic group.
KOJI is silent on allowing a solution having the polymer dissolved in methyl ethyl ketone at a solid content of 55% by mass to have a viscosity of 15 mPa-s or more at a liquid temperature of 60°C. However, Examiner notes that a polymer's behavior in those conditions are inherent to the material and are merely an expression of the chemical and physical attributes of the material. As such, and considering that the fluoroaliphatic groups in paragraphs 41-42 of KOJI were referenced in the specification as an example of just a polymer (paragraph 158), it is the position of the Examiner that KOJI inherently teaches allowing a solution having the polymer dissolved in methyl ethyl ketone at a solid content of 55% by mass to have a viscosity of 15 mPa-s or more at a liquid temperature of 60°C. A reference which is silent about a claimed invention's features is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the coating liquid containing a polymer, the polymer being at least one selected from a polymer having a fluoroaliphatic group or a polymer having a siloxane structure, and allowing a solution having the polymer dissolved in methyl ethyl ketone at a solid content of 55% by mass to have a viscosity of 15 mPa-s or more at a liquid temperature of 60°C in the process of KOJI because TSUCHIMOTO teaches that such a leveling agent prevents uneven film thickness in applied polymers.
TSUCHIMOTO teaches "Therefore, in this invention, a drying speed of a coated liquid in a drying process (2) is set 0.3 [g/m2 -s] or less, thereby drying irregularity within a surface is prevented, leading to formation of a uniform coated layer. The abovementioned drying speed is preferably set 0.25 [g/m 2-s] or less. In addition, since a drying speed set excessively low lengthens the drying time, a drying speed is set 0.02 [g/m2 -s] or more, and preferably set 0.05 [g/m2 ·s] or more" (paragraph 12, lines 17-25) and "a drying time is approximately 5 through 500 seconds, and preferably 10 through 300 seconds" (paragraph 49, lines 8-9) 
TSUCHIMOTO further teaches “A drying process is divided into an initial drying process, a first heat drying process, and a second heat drying process in a coating device in FIG. 2. The initial drying process is usually performed at ordinary temperature” (paragraph 50, lines 5-9), and teaches in Table 1 an example 3 wherein the initial drying step has a maximum drying rate of 0.1 g/m2s which is followed by a first drying step that 2s wherein the initial drying step is performed for 60 seconds (see paragraphs 96-109 for discussion of the examples present in the Table 1), i.e. an example that falls within the range of with a step B of drying the coating film formed in the step A at a rate at which the coating film shows a mass change of from 0. 02 g/m2/s to 0. 1 g/m2/s for a time which is twice or more t seconds satisfying a condition A shown below; and a step C of drying the coating film after the step B at a rate at which the coating film shows a mass change of from 0. 02 g/m2/s to 0.2 g/m2/s: Condition A: In a case of measuring a dynamic surface tension of the coating liquid at a liquid temperature of 25 °C by a maximum bubble pressure method, y2/yl≤ 1.05 is satisfied, in which a dynamic surface tension at a bubble lifetime of 5 seconds is defined as y1 and a dynamic surface tension at a bubble lifetime of t seconds which is shorter than 5 seconds is defined as y2 and wherein the drying rate of step C is higher than the drying rate of step B.
As for claim 2, TSUCHIMOTO further teaches "A resin component concentration of a coating liquid is not especially limited, but is usually 1 through 60% by weight, and preferably 5 to 50% by weight. Various kinds of additives may be included to the coating liquid according to usages to which a coated layer formed from the coating liquid is applied" (paragraph 46). It is expected that a person of ordinary skill in the art before the time of filing could have converted the resin and additive concentrations of TSUCHIMOTO to a solid contents concentration, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 5, TSUCHIMOTO is silent on the polymer.
However, TSUCHIMOTO does teach that "When an optical functional layer is formed as a coated layer in this invention, it is particularly preferable that an optical functional layer ... As the optical functional layers concerned, hard coat layers, antireflective layers, retardation layers, optical compensation layers, etc. may be mentioned" (paragraph 28, lines 14-19) and further "Moreover, additives, such as leveling agents, thixotropy agents, and antistatic agents may be included in formation of a hard coat layer (antiglare layer)" (paragraph 33, lines 1-3).
KOJI teaches "The present invention relates to an antireflection film" (paragraph 1).
KOJI further teaches "The polymer (C) containing a repeating unit corresponding to the monomer represented by the general formula 1 (fluoroaliphatic group-containing monomer) has an effect of preventing uneven film thickness as a fluorine-based leveling agent" (paragraph 31, lines 388-390) and see further paragraphs 40-43, i.e. the coating liquid containing a polymer, the polymer being at least one selected from a polymer having a fluoroaliphatic group.
KOJI is silent on wherein the polymer allows a solution having the polymer dissolved in methyl ethyl ketone at a solid content of 55% by mass to have a viscosity from 25 mPa-s to 50 mPa-s at a liquid temperature of 60 °C. However, Examiner notes that a polymer's behavior in those conditions are inherent to the material and are merely an expression of the chemical and physical attributes of the material. As such, and wherein the polymer allows a solution having the polymer dissolved in methyl ethyl ketone at a solid content of 55% by mass to have a viscosity from 25 mPa-s to 50 mPa-s at a liquid temperature of 60 °C. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the coating liquid containing a polymer, the polymer being at least one selected from a polymer having a fluoroaliphatic group or a polymer having a siloxane structure, and wherein the polymer allows a solution having the polymer dissolved in methyl ethyl ketone at a solid content of 55% by mass to have a viscosity from 25 mPa-s to 50 mPa-s at a liquid temperature of 60 °C in the process of KOJI because TSUCHIMOTO teaches that such a leveling agent prevents uneven film thickness in applied polymers.
As for claim 6, TSUCHIMOTO is silent on wherein the support is a continuous support.
However, TSUCHIMOTO does provide Fig. 2 which shows the process being applied to a long support unwound from a roll sent through the coating and drying processes and then finally rolled back up, thereby TSUCHIMOTO inherently teaches wherein the support is a continuous support as its illustrations clearly show one.
As for claim 7, TSUCHIMOTO is silent on the polymer.
However, TSUCHIMOTO does teach that "When an optical functional layer is formed as a coated layer in this invention, it is particularly preferable that an optical functional layer ... As the optical functional layers concerned, hard coat layers, antireflective layers, retardation layers, optical compensation layers, etc. may be mentioned" (paragraph 28, lines 14-19) and further "Moreover, additives, such as leveling agents, thixotropy agents, and antistatic agents may be included in formation of a hard coat layer (antiglare layer)" (paragraph 33, lines 1-3).
KOJI teaches "The present invention relates to an antireflection film" (paragraph 1).
KOJI further teaches "The polymer (C) containing a repeating unit corresponding to the monomer represented by the general formula 1 (fluoroaliphatic group-containing monomer) has an effect of preventing uneven film thickness as a fluorine-based leveling agent" (paragraph 31, lines 388-390) and see further paragraphs 40-43, i.e. the coating liquid containing a polymer, the polymer being at least one selected from a polymer having a fluoroaliphatic group.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the coating liquid containing a polymer, wherein the polymer includes a polymer having a fluoroaliphatic group in the process of KOJI because TSUCHIMOTO teaches that such a leveling agent prevents uneven film thickness in applied polymers. 
As for claim 8, TSUCHIMOTO teaches "an ultraviolet rays polymerization initiator is blended in the ultraviolet curable type resins" (paragraph 29, line 25-26), i.e. wherein the coating liquid contains a polymerizable compound as the film-forming compound and a polymerization initiator.
As for claim 9, TSUCHIMOTO teaches "After the drying process (2), hardening treatment, such as heat curing, UV hardening, etc. may be further performed according to types of the coating liquid" (paragraph 51, lines 1-3) and further provides in an example "After drying step, UV irradiation was further provided to cure the coated layers" (paragraph 101, lines 11-12), wherein UV is form actinic radiation, i.e. further comprising a step D of irradiating the coating film after the step C with actinic energy rays.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Tsuchimoto et al. US PGPub 2004/0005405 hereinafter TSUCHIMOTO further in view of Koji et al. JP 593335382 hereinafter KOJI (machine translation provided) as applied to claim 1 above, and further in view of Murakami et al. US PGPub 2004/0091642A1 hereinafter MURAKAMI on claim 3 is maintained.  The rejection is repeated below for convenience.
As for claim 3, TSUCHIMOTO does teach that "When an optical functional layer is formed as a coated layer in this invention, it is particularly preferable that an optical functional layer ... As the optical functional layers concerned, hard coat layers, antireflective layers, retardation layers, optical compensation layers, etc. may be mentioned" (paragraph 28, lines 14-19).
TSUCHIMOTO also teaches "In the above-mentioned method for manufacturing a coated sheet, it is preferable that a coated layer after drying is a thin film having a thickness of 10 μm or less" (paragraph 17, lines 1-3).

MURAKAMI teaches "A method for forming an anti-glare layer" (abstract, line 1).
MURAKAMI further teaches "Employed as coaters for applying the hard coat layer liquid coating composition comprised of the composition described above onto a transparent substrate may be gravure coaters, spinner coaters, wire bar coaters, roll coaters, reverse coaters, extrusion coaters, and air doctor coaters, which are commonly known in the art. The coated amount customarily results in a wet layer thickness of 5-30 μm and preferably result in a wet layer thickness of 10-20 μm. The coating rate is preferably 10-60 m/minute, while the dried layer thickness is preferably 1-10 μm" (paragraph 292), i.e. a range that overlaps with wherein the step A is a step of applying the coating liquid onto the support such that a film thickness of the coating film becomes 25 μm or more. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the hard coat layers of TSUCHIMOTO at a range that overlaps with wherein the step A is a step of applying the coating liquid onto the support such that a film thickness of the coating film becomes 25 μm or more 
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Tsuchimoto et al. US PGPub 2004/0005405 hereinafter TSUCHIMOTO further in view of Koji et al. JP 593335382 hereinafter KOJI (machine translation provided) as applied to claim 1 above, and further in view of Ohtani et al. US PGPub 2007/0247711 hereinafter OHTANI on claim 4 is maintained.  The rejection is repeated below for convenience.
As for claim 4, TSUCHIMOTO is silent on the surface tension of the coating liquid.
However, TSUCHIMOTO does teach that "When an optical functional layer is formed as a coated layer in this invention, it is particularly preferable that an optical functional layer ... As the optical functional layers concerned, hard coat layers, antireflective layers, retardation layers, optical compensation layers, etc. may be mentioned" (paragraph 28, lines 14-19).
OHTANI teaches "A method of producing an optical film comprising at least two ionizing radiation-curing layers on a transparent substrate" (abstract, lines 1-3).
OHTAN I further teaches "The surface tension of the coating solution is preferably from 15 to 36 mN/m. When the surface tension of the coating solution falls within the above defined range, the occurrence of drying unevenness can be prevented to advantage. The surface tension of the coating solution is more preferably from 17 to 32 mN/m, particularly from 19 to 26 mN/m. When the surface tension of the coating solution falls within the above defined range, the drop of the upper limit of speed at which the coating solution can be spread can be prevented to advantage. The surface 
It would have been within the skill of the ordinary artisan at the time of effective filing to design the surface tension of the liquid during an adjust which increases the concentration of the solids, such as in a drying process, such that drying unevenness can be avoided while maintaining the upper limit of the speed at which the coating solution can be spread is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive.
Applicant’s principal arguments is/are:
(a) Applicant argues that with the claimed production method, in order to secure the time until a specific polymer is included in the coating in approximately unevenly distributed on the surface of the coating film, step B and step C are performed with specific conditions such that in Step B the polymer is dried under specific conditions such that the polymer is unevenly distributed on the film surface and Step C is performed after the specific polymer is unevenly distributed.

In response please consider the following remarks:
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717